NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE BIOSEARCH TECHNOLOGIES, INC. AND
EUROFINS MWG OPERON INC.,
Petition,ers.
Miscellaneous D0cket N0. 995
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0283, Judge T. John Ward.
ON PETITlON
Before DYK, Circuit Judge.
0 R D E R
The court considers whether certain material in the
appendix for petitioner’s writ of mandamus and the
supporting briefs should maintain confidential marking
Although this court does allow for confidential filings
Fed. Cir. R. 28(d), there "is a strong presumption in favor
of a common law right of public access to court proceed-
ings.” In re Violation of rule 28(D), 635 F.3d 1352, 1356
(Fed. Cir. 20l1). Petitioners have included a document at

IN RE BIOSEARCH TECH 2
A509-26 that has been marked confidential in its entirety.
In addition, both petitioners and respondents identify
large portions of their briefs as confidential, including
Respondent’s response at page 11-16 and Petitioner’s
reply at pages 2-7. ln the interest of public access, the
court requests that the parties submit a modified noncon-
fidential version of these appendix pages and briefs. The
submission should delete only the specific information
that can legitimately be kept confidential. _
Acc0rdingly,
IT lS ORDERED THATZ
Absence a receipt of a modified nonconfidential ver-
sion of the above-identified appendix pages and briefs
within 7 days of the date of filing of this order, this court
will make publicly available a document reflecting that
confidential material and may use such material in its
public disposition.
FoR THE CoURT
N9V 2 3 2911 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Thomas M. Peterson, Esq.
Kenneth E. Keller, Esq.
Clerk, United States District Court for the Eastern
District of Texas
ED
324 ss con APPa\Ls ron
ms RALc1Rcurr
F
NOV 2 3 2011
ma
*= 11
m91r"'
.lAN l'l0RBAl.Y
CLERK